Citation Nr: 0103528	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-18 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for low back and right 
hip disorder characterized by low back and right flank pain.

2.  Entitlement to service connection for spondylolysis at 
L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran serve in active service from June 1977 to June 
1981 and from January 1982 to January 1998. 


REMAND

In this case, in a July 1998 rating decision, the RO denied 
the veteran's claims of service connection for a low back and 
right hip disorder characterized by low back and right flank 
pain, and spondylolysis at L5-S1.  At present, the veteran's 
case is before the Board for appellate review. 

In this respect, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board also notes that the claims files lack the veteran's 
treatment records from various private and/or non-VA health 
care providers.  Specifically, as per statements attached to 
the September 1999 Substantive Appeal, an April 2000 Deferred 
Rating Decision, and an April 2000 RO letter to the veteran, 
it appears the veteran has been treated by various private 
health cares providers including, but not limited to, Christi 
Regional Medical Center, St. Francis Hospital, Dr. Davis, 
Premier MRI, Dr. Mills, Dr. Farney, Wesley Rehabilitation 
Hospital, Dr. Thomas, Dr. Salmon, Dr. Robert Eyster, Derby 
Occupational Physical Therapist, and Farney Chiropractic 
Clinic.  However, as the claims files are devoid of the 
mentioned records, the RO should assist the veteran in 
obtaining the above discussed records.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).

Furthermore, the Board finds that the claims files do not 
contain sufficient evidence to review the veteran's claims of 
service connection for a low back and right hip disorder 
characterized by low back and right flank pain, and 
spondylolysis at L5-S1.  In this respect, the law is clear 
that if the medical evidence of record is insufficient, or, 
in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
complete VA Forms 21-4142 
(Authorization for the Release of 
Information) regarding his treatment by 
all health care providers who have 
treated him for the claimed disorders 
including, but not limited to, Christi 
Regional Medical Center, St. Francis 
Hospital, Dr. Davis, Premier MRI, Dr. 
Mills, Dr. Farney, Wesley 
Rehabilitation Hospital, Dr. Thomas, 
Dr. Salmon, Dr. Robert Eyster, Derby 
Occupational Physical Therapist, and 
Farney Chiropractic Clinic.  Once the 
necessary authorizations are received 
from the veteran, the RO should contact 
these health care providers, and 
request that they submit copies of all 
records regarding the veteran's 
treatment for his low back and right 
hip disorder characterized by low back 
and right flank pain, and spondylolysis 
at L5-S1.  All records subsequently 
received should be made a permanent 
part of the appellate record. 
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain such records, the RO must notify 
the veteran that the above records 
could not be obtained.

2.  The RO should arrange for the 
veteran to undergo VA examinations by 
the appropriate specialists to evaluate 
the nature, severity, and etiology of 
any low back and right hip disorder 
characterized by low back and right 
flank pain, and spondylolysis at L5-S1.  
If no low back and right hip disorder 
characterized by low back and right 
flank pain, and/or spondylolysis at L5-
S1 is found, the examiners should so 
indicate.  The claims files and a copy 
of this remand must be made available 
to and be thoroughly reviewed by the 
examiners in connection with the 
examinations.  All necessary tests and 
studies should be conducted.  Following 
a review of the veteran's medical 
records and history, the examiners 
should render an opinion as to whether 
it is at least as likely as not that 
any current low back and right hip 
disorder characterized by low back and 
right flank pain, and/or spondylolysis 
at L5-S1 is a constitutional or 
developmental abnormality.  
Additionally, the examiners should 
render an opinion as to whether it is 
at least as likely as not that any 
current low back and right hip disorder 
characterized by low back and right 
flank pain, and/or spondylolysis at L5-
S1 is related to the veteran's active 
service.  It is requested that the 
examiners discuss and reconcile any 
contradictory evidence regarding the 
etiology of the veteran's disorders.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The RO should ensure that the above 
requested development is performed in 
compliance with this REMAND.  Otherwise, 
immediate corrective action should be 
taken.

4.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issues of 
entitlement to service connection for a 
low back and right hip disorder 
characterized by low back and right flank 
pain, and spondylolysis at L5-S1, on the 
basis of all available evidence.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



